EXHIBIT 99.2 September 6, 2007 1st Annual Analyst Day 1 Barry Hytinen Vice President, Investor Relations and Financial Planning & Analysis 2 This presentation may contain “forward-looking statements” which include information concerning the Company’s plans,objectives, goals, strategies, future revenues or performance, capital expenditures, financing needs and other information that isnot historical information. When used in this presentation, the words “estimates,” “expects,” “anticipates,” “projects,” “plans,”“intends,” “believes,” and variations of such words or similar expressions are intended to identify forward-looking statements. Allforward-looking statements, including without limitation, the Company’s expectations regarding prospects for growth and futurefinancial performance, the Company’s expectations regarding demand for its products, increasing slots per store, growing brandawareness, strong cash flow generation, unit share opportunities, new consumer segments, new retail accounts, the Company’sability to address product shortages, the Company’s stock repurchase program, the Company’s ability to achieve its long-termgoals and objectives, and expectations related to the costs and availability of raw materials, are based upon current expectationsand beliefs and various assumptions. There can be no assurance that the Company will realize these expectations or that thesebeliefs will prove correct. There are a number of risks and uncertainties that could cause actual results to differ materially from the forward-lookingstatements contained in this presentation. Numerous factors, many of which are beyond the Company’s control, could causeactual results to differ materially from those expressed as forward-looking statements. These risk factors include general economicand industry conditions and consumer confidence; uncertainties arising from global events; the effects of changes in foreignexchange rates on the Company’s reported earnings; consumer acceptance of the Company’s products; industry competition; theefficiency and effectiveness of the Company’s advertising campaigns and other marketing programs; the Company’s ability toincrease sales productivity within existing retail accounts and to further penetrate the US retail furniture channel, including thetiming of opening or expanding within large retail accounts; the Company’s ability to address issues in certain underperforminginternational markets; the Company’s ability to continuously improve its product line, maintain efficient, timely and cost-effectiveproduction and delivery of its products, and manage its growth; changes in foreign tax rates, and rising commodity costs; theCompany’s ability to protect and maintain its intellectual property; the Company’s ability to respond to regulatory requirements; theCompany’s ability to retain members of its senior management team; the effects of increased interest rates; the effects of laborrelations on business operations and costs; the effects of increased product return rates or a reduction in warranty reserves; themarket price for the Company’s common stock prevailing from time to time; and the nature of other investment opportunitiespresented to the Company from time to time. Additional information concerning these and other risks and uncertainties arediscussed in the Company's filings with the Securities and Exchange Commission, including without limitation the Company'sannual report on Form 10-K under the headings "Special Note Regarding Forward-Looking Statements" and "Risk Factors". Anyforward-looking statement speaks only as of the date on which it is made, and the Company undertakes no obligation to updateany forward-looking statements for any reason, including to reflect events or circumstances after the date on which suchstatements are made or to reflect the occurrence of anticipated or unanticipated events or circumstances. Forward Looking Statements 3 Tom Bryant President & Chief Executive Officer 4 ØExecutive team has ~160 years managing large international businesses Seasoned Management Team 5 Overview u Worldwide leader in Premium Sleep, the fastest growing segment of the ~$13 billion wholesale mattress market u Global sales under the “TEMPUR®” and “Tempur-Pedic®” trademarks in >70 countries u Leading producer of premium mattresses and pillows u Products provide greater overall comfort and better quality sleep 6 Source: Independent survey commissioned by Tempur-Pedic Tempur-Pedic Swedish Sleep System u Pressure
